COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JARRETT WILLIAM RIPLEY,                        §              No. 08-19-00040-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               112th District Court

  THE STATE OF TEXAS,                            §             of Pecos County, Texas

                       State.                    §              (TC# P-3892-112-CR)

                                             §
                                           ORDER

        The Court filed the Clerk’s Record on March 12, 2019. After review, it appears that the

Nunc Pro Tunc Judgment of Conviction by Jury does not contain the correct date on which

sentence was imposed in open court. The nunc pro tunc judgment recites that the sentence was

imposed in open court on Saturday, November 3, 2018, but the parties have represented to the

Court in prior correspondence that Appellant’s sentence was not imposed until November 13,

2018. The parties’ representations are consistent with volume 7 of the reporter’s record which

shows that Appellant was not sentenced in open court during the proceedings on November 3,

2018.

        Therefore, the Court ORDERS that the Honorable Pedro (Pete) Gomez, Jr., Judge for the

112th District Court of Pecos County, Texas, enter a nunc pro tunc judgment to include the correct

date sentence was imposed. The nunc pro tunc judgment shall be filed with the District Clerk of

                                                1
Pecos County, Texas, and the District Clerk shall prepare a supplemental clerk’s record which will

include the nunc pro tunc judgment and file it with this Court on or before April 2, 2019.

       IT IS SO ORDERED this 13th day of March, 2019.

                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                2